DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s RCE filed on 01/04/2022.
	Claims 1, 3-8, 10-15 and 17-24 are pending.

Response to Arguments
Applicant’s arguments filed on 01/04/2022 have been fully considered but they are persuasive.
Claims 1, 3-8, 10-15 and 17-24 are allowed over the discovered prior art.
This discovered prior art do not teach or suggest the limitations of “identifying, based at least in part on a service schedule for the set of virtual machines, that the backup for the set of virtual machines would occur at least partially during a blackout window of the plurality of blackout windows determined via the trained model; identifying an opportunistic window, of the plurality of opportunistic windows determined via the trained model, as a substitute for the blackout window”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Esposito (US patent 9305068) discloses a method for database virtualization. A user can specify a backup and recovery profile for the virtualized database. The user can optionally select the backup and recovery profile for the virtualized database from a list of available backup and recovery profiles. In addition, the user can optionally specify one or more blackout windows when the virtualized database will be unavailable during a backup. The selected backup and recovery profile can be used to determine a network utilization and/or a processor utilization for the backup.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193